Citation Nr: 1711754	
Decision Date: 04/12/17    Archive Date: 04/19/17

DOCKET NO.  10-04 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a neck disability.

2.  Entitlement to service connection for radiculopathy of the bilateral upper extremities, claimed as secondary to the neck disability.

3.  Entitlement to a disability rating in excess of 60 percent for residuals of a low back injury with radiculopathy of the bilateral lower extremities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Sherrard, Counsel

INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from June 1975 to April 1983.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a September 2010 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

The procedural history of this case has been summarized in previous Board decisions and remands.  More recently, however, the Board denied service connection for a neck disability and radiculopathy of the bilateral upper extremities in an April 2016 decision.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In December 2016, the Court granted a Joint Motion for Remand (Joint Motion).  In the December 2016 Order, the Court remanded the portion of the Board's April 2016 decision which had denied entitlement to service connection for a neck disability and radiculopathy of the bilateral upper extremities for compliance with instructions provided in the Joint Motion.

The issue of entitlement to a higher disability rating for residuals of a low back injury with radiculopathy of the bilateral lower extremities is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's current neck disability and radiculopathy of the bilateral upper extremities are etiologically related to his active service.  


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for a neck disability have been met.  38 U.S.C.A. §§ 101, 1101, 1131, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).

2.  Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for radiculopathy of the bilateral upper extremities have been met.  38 U.S.C.A. §§ 101, 1101, 1131, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Service connection may be granted for disability which is the result of disease or injury incurred in or aggravated by service, particularly when such disorder is manifested while the individual is in service and remains as a chronic condition thereafter.  Service connection may be granted for a disease which is diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.   

In this case, the Veteran contends that his current neck disability was caused by his active service.  Specifically, he avers that, during active service, he suffered repetitive trauma to his neck as a result of repeatedly loading 50 pound survival kits, which he supported with his neck and shoulder, onto planes.  He states that he began experiencing neck pain while he was still in active service.

His service treatment records show that he sought treatment for neck pain on two occasions - in June 1977 and September 1977.  He was diagnosed with a muscle spasm on both occasions.  The service treatment records do not indicate that he had any follow-up treatment, and at a May 1983 Reserve enlistment examination, conducted just one month after his separation from active service, there is no indication that he mentioned a neck problem.  

Following separation from active service in 1983, the first documentation of a neck problem is in 2006, when an MRI study revealed moderate degenerative spondylosis at C4-C5, C5-C6, and C6-C7.  The May 2006 MRI report indicates that the study was conducted due to a history of symptoms of cervical radiculopathy.  In July 2007, an NCV study confirmed the presence of C6 and C7 radiculopathies in the right upper extremity.  He has since been diagnosed with bilateral upper extremity radiculopathy.  

The Veteran submitted a February 2009 examination report of a private orthopedic surgeon, Dr. H.C., who diagnosed cervicalgia, brachial neuritis or radiculitis, and cervical spondylosis without myelopathy.  The doctor noted the Veteran's history of loading heavy survival kits onto planes during active service and opined that that much weight in a repetitive trauma situation would be a producing cause of the current neck disability, and, therefore, in reasonable probability, the current neck disability is related to his active service.  Dr. H.C. reiterated his opinion in an April 2009 letter after reviewing the Veteran's service treatment records and post-service treatment records.  

In April 2010, post-service treatment records reveal that the Veteran developed a major spasm in his neck and right shoulder muscles while carrying his mailbag at work as a mail carrier.  He received workers' compensation benefits for this injury and was either off work or on limited duty for an extended period of time as a result of the work injury.

In January 2012, the Veteran was afforded a VA examination.  The VA examiner noted that he worked as a postal carrier for the past 17 years, and the first medical records to reflect a diagnosis of degenerative disc disease were dated more than 20 years after his separation from service.  For these reasons, the examiner opined the Veteran's current cervical spine condition is less likely than not related to the single episode of neck pain noted in his service treatment records.

In January 2013, Dr. S., a private physician, completed a Neck Disability Benefits Questionnaire.  He indicated that he reviewed the Veteran's service treatment records, relevant history, and current medical records, and opined that the Veteran's current neck disorder was caused by his injury sustained during active duty service in 1976.  The doctor reiterated his opinion in a February 2014 letter.

Following the Board's November 2013 remand, the Veteran was afforded another VA examination in April 2015.  The examiner noted that in the Report of Medical History from May 1983, the Veteran denied paralysis and neuritis and made no mention of a neck condition.  Moreover, following his separation from active service, there were no records of evaluation or treatment for a cervical spine condition until approximately 2006, many years after he left active service.  The VA examiner concluded that it is therefore impossible to establish an ongoing connection (nexus) between his complaints in service and the current neck condition.  Therefore, the examiner opined that it is less likely than not that the Veteran's current neck disability is etiologically related to his active service or to his service-connected back disability.

The December 2016 Joint Motion stated that the April 2015 VA examination report is inadequate in that it did not follow the Board's own November 2013 remand directives.  Specifically, the Board requested that the VA examiner address Dr. H.C.'s April 2009 nexus opinion.  

The Board acknowledges that there is some evidence against this claim - namely, the negative opinions of the January 2012 and April 2015 VA examiners as well as the more than 20 year gap between service separation and the first documentation of a report of a neck problem.  However, rather than remand this case to obtain yet another medical opinion, the Board finds that the evidence in this case is in relative equipoise, particularly in light of the Veteran's credible history of his duties during active service, the in-service complaints of neck pain, and the two favorable opinions from private physicians.  As such, the benefit-of-the-doubt will be conferred in the Veteran's favor and his claim for service connection for a neck disability and associated radiculopathy of the bilateral upper extremities is granted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Given the full grant of benefits sought on appeal, no conceivable prejudice to the Veteran could result from this decision; therefore, no discussion of compliance with the VCAA is necessary.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).


ORDER

Service connection for a neck disability is granted.  

Service connection for radiculopathy of the bilateral upper extremities is granted.  


REMAND

In an August 2016 rating decision, the RO denied entitlement to a higher disability rating for the Veteran's service-connected residuals of a low back injury with radiculopathy of the bilateral lower extremities.  Later that month, the Veteran filed a timely notice of disagreement (NOD) with the denial of a higher rating.  The RO has not furnished the Veteran with a statement of the case (SOC) which addresses that issue.

In such cases, under judicial precedent, the appellate process was initiated by the NOD, and the appellant is entitled to an SOC on the issue.  See Manlincon v. West, 12 Vet. App. 238 (1999).  In order to afford the Veteran due process, an SOC is necessary on the issue of entitlement to an increased disability rating for residuals of a low back injury with radiculopathy of the bilateral lower extremities.   

Accordingly, that issue is REMANDED for the following action:

The RO shall consider the issue of entitlement to an increased disability rating for residuals of a low back injury with radiculopathy of the bilateral lower extremities.  If the benefits sought cannot be granted, the RO should issue a statement of the case in accordance with applicable law and regulations.  The Veteran and his representative should be informed of the period of time within which he must file a substantive appeal to perfect his appeal to the Board concerning this issue.  If a timely substantive appeal is not filed, the claim should not be certified to the Board.  If so, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if appropriate.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


